Title: To Benjamin Franklin from Elizabeth Hubbart, 1 December 1755
From: Hubbart, Elizabeth
To: Franklin, Benjamin


Dearest Sir
Boston Decr. 1 1755
I imagine you now Consulting the safty, of the Poor unhappy People on your Fronteres; with all the Wisdom and Greavity, of the most Noble Romane. I almost envey you the Power of doing so much good, and what is worse, I quite dispare of being admited to the Heaven prepared for you, if as we are taught (and I think it is one of the most reasonable Doctrines we have) every one shall be rewarded according to there Merit, Consider Sir if you go on at this rate, you will have no Company there. I there fore Intreat in pittey to me, you would put your Self a littel more on a Leavel with us Mortals or Pray most Heartily, that your Woorks of Superarrogation may be added to my Account. It will be a Glorious act of Charity, and I know it needs no other Recommendation to you.
It would be doing Injustis to my Greatitude, to pretend to tell you how kindly I take your remembering me in the midest of all your hurry and fatuge (pray put on your Specticals) indeed Sir I Esteam you above all Mankind, and my greatest Happiness in this World, is Loveing you, and flattering my Self I have some shear in your affections.
My Poor Papa is sadly afflicted with his disorder, God grant the Experiment he is makeing, may afford him releif. I cant Ask for more Patience for him, for he certainly has as much, as ever came to one Mans Shear! Jobe not Excepted.
Papah was disapoint’d of the Bill he intended to have sent you, and had the promis of, but when Mr. Roach come to look over his Account, he found he could not draw, and Mr. Williams and Brother Tuthill has taken all possiable pains to get one ever sence but they are not to be had on any terms at present. My Brother says he hopes he shall get one by next Post.
May Every Blessing of Heaven to Earth attend You is the Constant Wish of Dear Sir Your most affectionate Neice
E Hubbart
PS Excuse the writing for I have got a very bad whitlow, or something worse, on the upper joynt, of the fore finger of my right Hand, which would have given me great pain, if I had been writing to any Body Else.
